Colorado Supreme Court Opinions || June 1, 2015


Colorado Supreme Court -- June 1, 2015
2015 CO 37. Nos. 11SC554 & 11SC868. Wilson v. People; Beaty v, People.



The Supreme Court of the State of Colorado 
	2 East 14th Avenue â¢ Denver, Colorado 80203


2015 CO 37


Supreme Court Case No. 11SC554 
Certiorari to the Colorado Court of Appeals 
	Court of Appeals Case No. 09CA1073


Petitioner: 
	Douglas E. Wilson,
	v.
Respondent: 
	The People of the State of Colorado.


Judgment Affirmed 
en banc

	June 1, 2015


Attorney for Petitioner:
	Alison Ruttenberg

Boulder, Colorado

Attorneys for Respondent:
	Cynthia H. Coffman, Attorney General
	Patricia R. Van Horn, Senior Assistant Attorney General

Denver, Colorado

	Â  
	
	* * * * *



Supreme Court Case No. 11SC868 
Certiorari to the Colorado Court of Appeals 
		Court of Appeals Case No. 10CA742


Petitioner: 
		William Beaty,
		v.
Respondent: 
		The People of the State of Colorado.


Judgment Affirmed 
en banc

		June 1, 2015


Attorneys for Petitioner: 
		Benezra & Culver, P.C.
		Seth J. Benezra

Lakewood, Colorado

Attorneys for Respondent:
		Cynthia H. Coffman, Attorney General
		Ryan A. Crane, Assistant Attorney General

Denver, Colorado



CHIEF JUSTICE RICE delivered the Opinion of the Court.
		Â 



		Â¶1Â Â Â Â Â Â Â We consider whether to adopt, pursuant to the United States Supreme Courtâs decision in Indiana v. Edwards, 554 U.S. 164 (2008), a new competency standard for mentally ill defendants who wish to waive the Sixth Amendment right to counsel. Pursuant to our holding today in People v. Davis, 2015 CO 36, Â¶ 1, __ P.3d __, we decline to create such a standard because Coloradoâs existing two-part framework for determining whether a defendant has validly waived the right to counsel affords trial courts sufficient discretion to consider a defendantâs mental illness. As such, we affirm the court of appealsâ decisions to retain the existing analytical framework in both PeopleÂ  v. Wilson, No. 09CA1073, 2011 WL 2474295, __ P.3d __ (Colo. App. June 23, 2011), and People v. Beaty, No. 10CA742 (Colo. App. Oct. 27, 2011) (unpublished).1

I. Facts and Procedural History

A. Wilson

		Â¶2Â Â Â Â Â Â Â The State charged Petitioner Douglas E. Wilson with first degree murder in 2001. The trial court appointed a public defender to represent Wilson. Citing a conflict of interest, Wilson insisted upon new representation. The trial court held a hearing on Wilsonâs conflict claim and determined that Wilson either had to keep the same lawyer or represent himself. The trial court advised Wilson about the dangers of representing himself pursuant to People v. Arguello, 772 P.2d 87 (Colo. 1989). Wilson opted to represent himself with assistance from advisory counsel.


	Â¶3Â Â Â Â Â Â Â A few months later, Wilson appeared confused and argumentative during a hearing before the trial court. As a result of this behavior, the trial court ordered Wilson to undergo a competency evaluation. The evaluating physician determined that Wilson was competent. The trial court found Wilson competent to stand trial based on this evaluation.


		Â¶4Â Â Â Â Â Â Â Wilson went through two more attorneys and two more Arguello advisements before the trial court determined that Wilson knowingly, voluntarily, and intelligently waived his right to counsel. Six days before trial, Wilson alleged that he was no longer competent to stand trial and demanded a second competency evaluation. The evaluating physician deemed Wilson incompetent because the jail had stopped giving Wilson one of his medications. Wilson began receiving the medication soon after the evaluation. A doctor determined that Wilsonâs competence had been restored about three months later. Wilson continued to represent himself in pretrial proceedings.

		Â¶5Â Â Â Â Â Â Â The trial court conducted another competency hearing after Wilson alleged that he was not receiving his medication properly in jail. After disagreeing with Wilsonâs allegations, the trial court informed Wilson that he could either represent himself at trial or waive his speedy trial rights and have an attorney appointed to represent him. Wilson chose not to waive speedy trial and continued to represent himself. At trial, Wilson received limited help from an investigator and from advisory counsel. A jury found Wilson guilty of first degree murder.

		Â¶6Â Â Â Â Â Â Â Wilson appealed his conviction through counsel. The court of appeals affirmed the conviction. People v. Wilson, No. 05CA189 (Colo. App. Feb. 14, 2008)Â (unpublished). Wilson then filed two Rule 35(c) motions with the trial court, one through counsel and one pro se. The trial court denied the motions because the record contradicted Wilsonâs claims of ineffective assistance of counsel. The court of appeals affirmed after deciding not to adopt a new standard under Edwards. Wilson, 2011 WL 2474295, at *8. We granted certiorari review of the Edwards question.

B. Beaty



		Â¶7Â Â Â Â Â Â Â The People charged Petitioner William Beaty with assault, criminal mischief, tampering with a victim or witness, and intimidating a victim or witness. The trial court appointed a public defender to represent Beaty in the case. A few months later, Beaty stopped communicating with his lawyer and filed a pro se motion to dismiss the public defender and appoint new counsel.

		Â¶8During a hearing on the motion, the trial court encouraged Beaty to resume communications with the public defender and told Beaty that the court would not appoint alternate defense counsel. As a result, Beaty informed the trial court that he would represent himself. The trial court strongly discouraged Beaty from proceeding pro se, appointed advisory counsel to discuss the dangers of self-representation with Beaty, and continued the hearing.

		Â¶9Â Â Â Â Â Â Â When the hearing reconvened a week later, the trial court advised Beaty pursuant to Arguello. Following this advisement, Beaty decided not to represent himself and, instead, accepted representation by the public defender. Beaty stated that his original decision to proceed pro se was animated by his failure to take hisÂ psychiatric medication to control bipolar disorder and schizophrenia. The trial court reappointed the public defender.



		Â¶10Â Â Â Â Â Â Â The public defender subsequently asked the trial court to order Beaty to submit to a mental health evaluation. After the evaluation, the public defender informed the trial court that the evaluationâs results âsquelched all fears with regards to [Beatyâs] competency and/or sanity.â

		Â¶11Â Â Â Â Â Â Â On the first day of the trial, Beaty expressed a renewed desire to represent himself because he disagreed with the public defenderâs case strategy. The trial court advised Beaty again pursuant to Arguello and verified that Beaty was taking his medication. Beaty reiterated his desire to waive counsel, and the trial court granted the request. Beaty represented himself throughout the trial. The jury found him guilty of all charges.

		Â¶12Â Â Â Â Â Â Â Beaty appealed his convictions, arguing that he was not competent to waive his right to counsel. The court of appeals disagreed with Beaty and affirmed the convictions. Citing its decision in Wilson and the United States Supreme Courtâs decision in Edwards, the court of appeals concluded that the trial court properly exercised its discretion when it allowed Beaty to waive his right to counsel. Beaty, slip op. at 5â10. The court of appeals did not specifically analyze whether to adopt a new standard of competence for mentally ill defendants pursuant to Edwards. Beaty petitioned this court for certiorari review of the court of appealsâ opinion.Â 


	Â¶13Â Â Â Â Â Â Â We granted certiorari to determine whether to adopt a new competency standard for mentally ill defendants in light of Edwards.2

II. Colorado Law Does Not Require an Edwards Standard

	Â¶14Â Â Â Â Â Â Â Today we hold in Davis, Â¶ 1, that the existing two-part totality-of-the-circumstances analysis to determine whether a defendant has validly waived the right to counsel affords trial courts sufficient discretion to consider a defendantâs mental illness. This framework properly balances a defendantâs Sixth Amendment right to self-representation with the right to a fair trial as contemplated by the Supreme Court in Edwards. We therefore need not adopt an additional standard for determining whether a defendant is competent to waive the right to counsel.

	Â¶15Â Â Â Â Â Â Â We accordingly affirm the judgments of the court of appeals in both Wilson and Beaty because the court of appeals refrained from adopting a new standard pursuant to Edwards in those cases.


	1 We granted certiorari to review the following issue: Whether, pursuant to Indiana v. Edwards, 554 U.S. 164 (2008), this court should adopt a standard of competency for pro se representation different than that established in Dusky v. United States, 362 U.S. 402 (1960).

	2 Beaty also petitioned this court to review the question of whether the trial court substantially complied with Arguello when it advised Beaty of the dangers of self-representation. Although we initially granted certiorari on that issue, we deny it today as improvidently granted.
These opinions are not final. They may be modified, changed or withdrawn in accordance with Rules 40 and 49 of the Colorado Appellate Rules. Changes to or modifications of these opinions resulting from any action taken by the Court of Appeals or the Supreme Court are not incorporated here. 

Colorado Supreme Court Opinions || June 1, 2015


Back